— Determination and order unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner, the owner and operator of a restaurant and bar located in Rochester, New York, known as Mitrano’s Restaurant, has instituted this proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated July 22, 1982, affirming an order of the Commissioner of the State Division of Human Rights dated March 9, 1981 which found petitioner guilty of a discriminatory practice by refusing to hire an applicant for employment on the basis of her sex. Upon our review of the record, we find substantial evidence that petitioner committed a discriminatory act. Thus, the determination and order must be confirmed (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176)..(Proceeding pursuant to Executive Law, § 298.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.